Exhibit 10.1

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of May 27, 2015, is made among T2 Biosystems, Inc., a Delaware corporation (the
“Borrower”), Solar Capital Ltd., a Maryland corporation, in its capacity as
collateral agent (in such capacity, “Collateral Agent”) and as a lender, and
Comerica Bank (each a “Lender” and, collectively, the “Lenders”).

 

The Borrower, the Lenders and the Collateral Agent are parties to a Loan and
Security Agreement dated as of July 11, 2014 (the “Loan and Security
Agreement”).  The Borrower has requested that the Lenders agree to certain
amendments to the Loan and Security Agreement.  The Lenders have agreed to such
request, subject to the terms and conditions hereof.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1                            Definitions; Interpretation.

 

(a)                                 Terms Defined in Loan and Security
Agreement.  All capitalized terms used in this Amendment (including in the
recitals hereof) and not otherwise defined herein shall have the meanings
assigned to them in the Loan and Security Agreement.

 

(b)                                 Interpretation.  The rules of interpretation
set forth in Section 1.1 of the Loan and Security Agreement shall be applicable
to this Amendment and are incorporated herein by this reference.

 

SECTION 2                            Amendments to the Loan and Security
Agreement.  The Loan and Security Agreement shall be amended as follows,
effective as of the date of satisfaction of the conditions set forth in
Section 3 (such date being the “Amendment Effective Date”):

 

(i)                                     Definition of “Second Draw Period”.  The
definition of “Second Draw Period” is amended by replacing “June 30, 2015” with
“December 31, 2015”.

 

(ii)                                  Definition of “Obligations”. The
definition of “Obligations” is amended by inserting “the Undrawn Fee,”
immediately after “Final Fee,”.

 

(iii)                               New Definition.  The following definition is
added to Section 1.3 in its proper alphabetical order:

 

“Undrawn Fee” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest or any other fee
payable hereunder) (a) accruing from and including July 1, 2015 until the
expiration of the Second Draw Period, (b) due and payable on December 31, 2015;
provided, however, on the date of any advance of the Term B Loans, the Borrower
shall pay the amount of the accrued but unpaid Undrawn Fee as of the date of
such advance, and (c) in the amount of one percent (1.00%) per annum of the
unused amount of each Lender’s Term Loan Commitment for Term B Loans as set
forth on Schedule 1.1 hereto.  The Undrawn Fee shall be fully earned and due
payable to the Lenders in accordance with their respective Pro Rata Shares of
the Term Loan Commitments related to the Term B Loan.

 

(iv)                              Section 2.4.  A new Section 2.4(e) is hereby
added as follows:

 

(e)                                  Undrawn Fee.  The Undrawn Fee, when due
hereunder, to be paid to the Lenders in accordance with their respective

 

1

--------------------------------------------------------------------------------


 

Pro Rata Shares of the Term Loan Commitments related to the Term B Loan.

 

(b)                                 References Within Loan and Security
Agreement.  Each reference in the Loan and Security Agreement to “this
Agreement” and the words “hereof,” “herein,” “hereunder,” or words of like
import, shall mean and be a reference to the Loan and Security Agreement as
amended by this Amendment.

 

SECTION 3                            Conditions of Effectiveness.  The
effectiveness of Section 2 of this Amendment shall be subject to the
satisfaction of each of the following conditions precedent:

 

(a)                                 Fees and Expenses.  The Borrower shall have
paid (i) all invoiced costs and expenses then due in accordance with
Section 5(d), and (ii) all other fees, costs and expenses due and payable as of
the Amendment Effective Date under or in connection with this Amendment and the
Loan and Security Agreement.

 

(b)                                 This Amendment.  The Collateral Agent shall
have received this Amendment, executed by the Lenders and the Borrower.

 

(c)                                  Representations and Warranties; No
Default.  On the Amendment Effective Date, after giving effect to the amendment
of the Loan and Security Agreement contemplated hereby:

 

(i)                                     The representations and warranties
contained in Section 4 shall be true and correct on and as of the Amendment
Effective Date as though made on and as of such date; and

 

(ii)                                  There exists no Events of Default or
events that with the passage of time would result in an Event of Default.

 

SECTION 4                            Representations and Warranties.  To induce
the Lenders to enter into this Amendment, the Borrower hereby confirms, as of
the date hereof, that the representations and warranties made by it in Section 5
of the Loan and Security Agreement and in the other Loan Documents are true and
correct in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof.  For the
purposes of this Section 4, (i) each reference in Section 5 of the Loan and
Security Agreement to “this Agreement,” and the words “hereof,” “herein,”
“hereunder,” or words of like import in such Section, shall mean and be a
reference to the Loan and Security Agreement as amended by this Amendment, and
(ii) any representations and warranties which relate solely to an earlier date
shall not be deemed confirmed and restated as of the date hereof (provided that
such representations and warranties shall be true, correct and complete as of
such earlier date).

 

SECTION 5                            Miscellaneous.

 

(a)                                 Loan Documents Otherwise Not Affected. 
Except as expressly amended pursuant hereto, the Loan and Security Agreement and
the other Loan Documents shall remain unchanged and in full force and effect and
is hereby ratified and confirmed in all respects.  The Lenders’ and the
Collateral Agent’s execution and delivery of, or acceptance of, this Amendment
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future.

 

(b)                                 Conditions.  For purposes of determining
compliance with the conditions specified in Section 3, each Lender that has
signed this Amendment shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Collateral Agent shall have received notice from such Lender prior to the
Amendment Effective Date specifying its objection thereto.

 

(c)                                  No Reliance.  The Borrower hereby
acknowledges and confirms to the Collateral Agent and the Lenders that the
Borrower is executing this Amendment on the basis of its own investigation and
for its own reasons

 

2

--------------------------------------------------------------------------------


 

without reliance upon any agreement, representation, understanding or
communication by or on behalf of any other Person.

 

(d)                                 Costs and Expenses.  The Borrower agrees to
pay to the Collateral Agent on demand the reasonable out-of-pocket costs and
expenses of the Collateral Agent and the Lenders party hereto, and the
reasonable fees and disbursements of counsel to the Collateral Agent and the
Lenders party hereto (including allocated costs of internal counsel), in
connection with the negotiation, preparation, execution and delivery of this
Amendment and any other documents to be delivered in connection herewith.

 

(e)                                  Binding Effect.  This Amendment binds and
is for the benefit of the successors and permitted assigns of each party.

 

(f)                                   Governing Law.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL
RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH
STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
REGARDLESS OF THE LOCATION OF THE COLLATERAL.

 

(g)                                  Complete Agreement; Amendments.  This
Amendment and the Loan Documents represent the entire agreement about this
subject matter and supersede prior negotiations or agreements with respect to
such subject matter.  All prior agreements, understandings, representations,
warranties, and negotiations between the parties about the subject matter of
this Amendment and the Loan Documents merge into this Agreement and the Loan
Documents.

 

(h)                                 Severability of Provisions.  Each provision
of this Amendment is severable from every other provision in determining the
enforceability of any provision.

 

(i)                                     Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, is an original, and
all taken together, constitute one Agreement.

 

(j)                                    Loan Documents. This Amendment and the
other Amendment Documents shall constitute Loan Documents.

 

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

 

BORROWER:

 

 

 

T2 BIOSYSTEMS, INC.

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ John McDonough

 

Name:

John McDonough

 

Title:

President and CEO

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDERS:

 

 

 

SOLAR CAPITAL LTD.,

 

as Collateral Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Garth Gorrall

 

Name:

Garth Gorrall

 

Title:

SVP

 

S-1

--------------------------------------------------------------------------------